                                                               Try
                                          1                 Premium
                                                            Free for
                                                            1 Month
     Andrea Swenson, LMHC,  CCHP,
                       Online LL.M.CASAC-T
                                    in Taxation - Complete the online program in as little as
                                                             Message        More…
     Mental Health Counselor and Administrative Director




                                                                                        Message


Andrea Swenson, LMHC, CCHP,                                                           HHC, Correctiona
                                                                       · 3rd          Services
CASAC-T                                                                               City University of
Mental Health Counselor and Administrative Director                                   John Jay College

New York City Metropolitan Area · 198 connections ·
Contact info




About
I bring to the table a solid clinical experience and program administration, as well as a demonstrated dep
knowledge in human services with individuals with mental illness and criminal justice involvement. I poss
understanding of various models and theories pertaining to evidence-based treatment for mental illnes
... see more




Activity
199 followers

Posts Andrea created, shared, or commented on in the last 90 days are displayed here.


                                                 See all activity
Experience

        Administrative Director, Forensic Court Clinics
        HHC, Correctional Health Services · Full-time
        Mar 2018 – Present · 2 yrs 9 mos
        New York, New York
        Deployed a pilot program in Queens Criminal Court to optimize efficiency for the 730 clinics
        partnership with varied stakeholders.
        Interfaced with the courts to drive productivity and performance measures in Forensic Clini
        citywide
        Established and executed the CHIRP/I-Sight database as a reference for all 730 and 390
        evaluations citywide, with the inclusion of reports for data identification and tracking
        Streamlined operations of the Enhanced Pre-Arraignment Screening Units, a medical screen
        unit for newly arrested people pre-arraignment.



        Mental Health Counselor
        Various Companies · Part-time
        Dec 2019 – Present · 1 yr
        New York City Metropolitan Area
        NY Mental Health Group- 11.2019- Present
        Andrea Swenson, LMHC Private Practice- 9/2018- Present
        Cornerstone of Medical Arts Center- 4.2019- 12.2019
        Shiloh Consulting - 7.2017- 3.2018                                                     … see m



        Counselor
        BetterHelp.com
        Jan 2018 – May 2020 · 2 yrs 5 mos
        New York, New York



        ATI Liaison
        Queens District Attorney's Office
        Jan 2017 – Mar 2018 · 1 yr 3 mos
        Queens, NY
        In my role as an ATI Liaison, I interfaced with Assistant District Attorneys in identifying
        treatment needs for defendants, executing timely dispositions within the construct of the
        criminal justice system. I streamlined ATI screening, assessment, program admission, progr
        hearings, and sentencing.                                                                … see m
        Senior Case Manager
        Eac Queens Tasc
        Jan 2015 – Jan 2017 · 2 yrs 1 mo
        New York, United States
        As a senior case manager, I provided assistance for individuals struggling with severe and
        persistent mental illness navigate a treatment mandate as an alternative to incarceration
        disposition. I was responsible for the misdemeanor mental health cases during my tenure.




Education

        City University of New York-John Jay College of Criminal Justice
        Master of Arts (M.A.), Forensic Mental Health Counseling
        2011 – 2014



        Skidmore College
        Bachelor of Arts (B.A.), Psychology
        1998 – 2002
Andrea Swenson, LMHC, CCHP,                                   HHC, Correctiona
                                                      · 3rd   Services
CASAC-T                                                       City University of
Mental Health Counselor and Administrative Director           John Jay College

New York City Metropolitan Area · 198 connections ·
Contact info
Messaging
